Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 and 9 are objected to.
Claim 1 is objected to because of the following informalities:  at line 5, claim 1 recites the limitation “a bottom surface of top flange.” It is unclear whether this “top flange” is in reference to the “top flange” referenced earlier in the claim, or if it is an entirely different element. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  at line 2, claim 9 recites the limitation "the airflow passage". There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that the Applicant meant “the air flow passage,” as written in claim 1.  Appropriate correction is required.
Furthermore, based on their dependencies on independent claim 1, claims 2-7 are also objected to.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the "closure members" in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the “closure members” of claims 1 and 8 are being interpreted as a “resilient clip” as described in paragraph 16 of the specification and as illustrated in FIGS. 1-5 and 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achen (U.S. Patent Publication No. 20020098793) in view of Jeong (U.S. Patent Publication No. 20150090429) and Regnier (U.S. Patent Publication No. 20220057105).
	Regarding claim 1, Achen teaches a...vent (vent assembly 10) for a ventilation opening…(the passageway in exterior wall 72), the…vent comprising: a vent body (shroud 24) comprising an air flow passage (the passage formed through the center of the shroud 24) defined by a top flange (flange 110, 112, 114, 116) and a skirt portion (panels 90, 92, 94, 96. Note that Merriam-Webster defines a skirt as “a part or attachment serving as a rim, border, or edging” (definition 3a). “Skirt Definition &amp; Meaning.” Merriam-Webster, Merriam-Webster, https://www.merriam-webster.com/dictionary/skirt. The panels 90, 92, 94, 96 form as a rim about the perimeter of the shroud 24, and are, accordingly, a skirt portion), the skirt portion depending from a bottom surface of the top flange (the panels 90, 92, 94, 96 extend from bottom surfaces of the flange 110, 112, 114, 116), the vent body being configured such that, in use, the skirt portion is received within the ventilation opening (paragraph 38, the panels 90, 92, 94, 96 of the shroud 24 are configured to be received within the passageway in the exterior wall 72) with a bottom surface of the top flange (surfaces of the flange 110, 112, 114, 116 that face the panels 90, 92, 94, 96) engaging a top surface...(the surfaces of the flange 110, 112, 114, 116 engage the interior wall surface of the exterior wall 72, as shown in FIG. 4), the vent body further comprising one or more fastener-receiving openings (slots 98, 100, and apertures 102, 106) below the top flange; a grille (panel 26) having a closed position (e.g., the installed position) in which the grille engages the vent body (the panel 26 is connected by fasteners to the flange 110, 112, 114, 116, see paragraph 38, FIGS. 1 and 4) and traverses the air flow passage (the panel 26 covers one side of the passage formed through the center of the shroud), and one or more fasteners (lag bolts 64, 66, 104, 108) that are sized to be received within the one or more fastener- receiving openings, the one or more fasteners being configured to engage a surrounding wall of the ventilation opening below the top surface…(the lag bolts 64, 66, 104, 108 engage the slots 98, 100 and apertures 102, 106, respectively, to connect the shroud 24 to the passageway in exterior wall 72, which is spaced from the interior wall surface of the exterior wall 72).
	Achen fails to teach a floor vent, a ventilation opening formed in the floor, a top surface of the floor, and the grille being selectively releasable from the closed position to move to an open position, wherein, in the open position, the grille permits access to the one or more fastener-receiving openings of the skirt portion through the top flange, and in the closed position, the grille obstructs the air flow passage and limits access to the one or more fastener- receiving openings through the top flange; and at least one closure member that selectively secures the grille in the closed position.
	However, Jeong teaches the grille being selectively releasable from the closed position to move to an open position (the switching members 340 of the suction grill 300 may be released to allow the suction grill 300 to rotate between closed and open positions via the rotation coupling portions 422), wherein, in the open position, the grille permits access to the one or more fastener-receiving openings of the skirt portion through the top flange (in an open position, the suction grill allows access to a suction hole 230), and in the closed position, the grille obstructs the air flow passage and limits access to the one or more fastener- receiving openings through the top flange (in a closed position, the suction grill prevents access to the suction hole 230); and at least one closure member (the switching members 340) that selectively secures the grille in the closed position (the switching members 340 may be restricted to secure the suction grill 300 in place).
	Achen and Jeong fail to teach a floor vent, a ventilation opening formed in the floor, and a top surface of the floor.
	However, Regnier teaches a floor vent (paragraph 57, the vent of Regnier may be installed in a wall or floor), a ventilation opening formed in the floor (the passageway in the exterior wall 72 of Achen, combined with Regnier, may be formed in a floor), and a top surface of the floor (the interior wall surface of the exterior wall 72 of Achen, combined with Regnier, may be a floor).
	It would be obvious to a person of ordinary skill in the art to combine Achen, Jeong, and Regnier so that the vent assembly 10 of Achen is a floor vent assembly installed into a floor opening surrounded by a floor surface (i.e., with the lag bolts securing the vent assembly to a subfloor of the floor), as it is in Regnier, and that the panel 26 of Achen is connected to the flanges 110, 112, 114, 116 via the switching members 340 and the rotation coupling portions 422 of Jeong. Specifically, the rotation coupling portions of Jeong would be attached to an upper portion of the panel 26 and the flange 112 of the shroud 24. Additionally, the switching members 340 would be attached to a lower portion of the panel 26 opposite the rotation coupling portions. Accordingly, the panel 26 would be able to rotate between open and closed positions, being hinged at the panel 112, and a user could manipulate the switching members 340 to secure and release the panel 26 from the shroud 24. It would be obvious for the vent assembly 10 of Achen to be a floor vent assembly, as in Regnier, so as to provide a floor vent connected to the floor by fasteners (i.e., the lag bolts of Achen) that are not exposed to the interior above the floor. Furniture and other objects may loosen or damage exterior fasteners, so having fasteners within the vent would prevent the vent assembly from being knocked loose. Additionally, it would be obvious to a person of ordinary skill in the art to combine the references in this way to facilitate installing or deinstalling the vent assembly 10 of Achen. Namely, using the combination, a user aiming to install or remove the lag bolts 64, 66, 104, 108 of Achen would merely have to actuate the switching members 340 and rotate the panel 26 into an open position, as opposed to the more difficult and time-consuming process of removing screws from the panel 26 to access the lag bolts 64, 66, 104, 108. Additionally, it would be obvious to combine the apparatus described above to facilitate cleaning the interior surfaces of the vent, replacing filters, or the like.
Regarding claim 3, the combination of Achen, Jeong, and Regnier teaches that the at least one closure member is engaged when the grille is moved to the closed position (Jeong, the switching members 340 may be restricted to secure the suction grill 300 in place).
	Regarding claim 4 the combination of Achen, Jeong, and Regnier teaches that the grille is pivotally attached to the top flange (the suction grill 300 of Jeong is pivotally attached to the flange 112 of Achen).
	Regarding claim 5, the combination of Achen, Jeong, and Regnier teaches that the grille is supported by the top flange in the closed position (in the closed position, the suction grill 300 of Jeong is pivotally attached to the flange 112 of Achen).
	Regarding claim 6, the combination of Achen, Jeong, and Regnier teaches that the one or more fastener-receiving openings comprise one or more vertically oriented slot formed in the skirt portion (Achen, the slots 98, 100 are vertically oriented slots formed in the panels 92 and 96, respectively).
	Regarding Claim 7, the combination of Achen, Jeong, and Regnier teaches that the fasteners are screws that are adapted to secure the skirt portion to a subfloor of a building (the lag bolts 64, 66, 104, 108 are screws that secure the panels 90, 92, 94, 96 to the passageway in the exterior wall 72 (note that the lag bolts are capable of connecting the ventassembly 10 of Achen to a subfloor of the floor of Regnier, as described in the combination above), see FIG. 4).
	Rearding Claim 8, Achen teaches a method of installing a…vent (vent assembly 10) into a ventilation opening…the passageway in exterior wall 72), the method comprising the steps of: providing a…vent comprising: a vent body (shroud 24) comprising an air flow passage (the passage formed through the center of the shroud 24) surrounded by a top flange (flange 110, 112, 114, 116) and a skirt portion (panels 90, 92, 94, 96. Note that Merriam-Webster defines a skirt as “a part or attachment serving as a rim, border, or edging” (definition 3a). “Skirt Definition &amp; Meaning.” Merriam-Webster, Merriam-Webster, https://www.merriam-webster.com/dictionary/skirt. The panels 90, 92, 94, 96 form as a rim about the perimeter of the shroud 24, and are, accordingly, a skirt portion) that depends from a bottom surface of the top flange (the panels 90, 92, 94, 96 extend from bottom surfaces of the flange 110, 112, 114, 116); a grille (panel 26) having a closed position (e.g., the installed position) in which the grille engages the vent body (the panel 26 is connected by fasteners to the flange 110, 112, 114, 116, see paragraph 38, FIGS. 1 and 4) and traverses the air flow passage (the panel 26 covers one side of the passage formed through the center of the shroud); and one or more fastener receiving openings in the skirt portion (slots 98, 100, and apertures 102, 106) and engage a surrounding wall of the ventilation opening below the top surface…(as described at paragraph 38, the shroud is secured to walls of the passageway of the exterior wall such that the lag bolts 64, 66, 104, 108 must have undergone an installation and engaging process).
	Achen fails to teach the grille being selectively releasable from the closed position and, upon being released is movable to an open position; at least one closure member that selectively secures the grille in the closed position; with the grille in an open position, installing fasteners; moving the grille from the open position to the closed position; and securing the grille in the closed position using the at least one closure members; and inserting the skirt portion into the ventilation opening such that the bottom surface of the top flange rests on the floor.
	However, Jeong teaches the grille being selectively releasable from the closed position and, upon being released is movable to an open position (the switching members 340 of the suction grill 300 may be released to allow the suction grill 300 to rotate between closed and open positions via the rotation coupling portions 422); at least one closure member (the switching members 340) that selectively secures the grille in the closed position; moving the grille from the open position to the closed position (in FIG. 12, the suction grill 300 is in an open position, whereas in FIG. 11 the suction grill 300 is in a closed position. In order to reach these two positions, the suction grill 300 inherently must have undergone an opening or closing process); and securing the grille in the closed position using the at least one closure members (in FIG. 12, the suction grill 300 is in an open position, whereas in FIG. 11 the suction grill 300 is in a closed position, held closed by the switching members 340. In order to be secured, the suction grill 300 inherently must have undergone securing process via the switching members 340).
	Achen and Jeong fail to teach inserting the skirt portion into the ventilation opening such that the bottom surface of the top flange rests on the floor; and with the grille in an open position, installing fasteners.
	However, Regnier teaches inserting the skirt portion into the ventilation opening such that the bottom surface of the top flange rests on the floor (paragraph 57, the air venting system and blank open metal frame (which is analogous to the skirt portion) are installed over exit ducting plenum. As described below, installing the combination of Achen, Jeong, and Regnier entails placing/inserting the panels 90, 92, 94, 96 into a passageway. Therefore, when installing the combined assembly into the exit ducting plenum in the floor of Regnier, the method would neccesarily entail inserting the panels into the opening suc that the bottom surface of the flanges of Achen rest on the floor of Regnier). 
	Achen , Jeong, and Regnier fail to teach with the grille in an open position, installing fasteners.
However, it would be obvious to try, with the grille in an open position, installing fasteners (as described below, the fasteners of the combination of Achen, Jeong, and Regnier could be installed via the open panel 26 or via the security grate 16. It would be obvious to try one of those two finite methods with a reasonable expectation of success).
	It would be obvious to a person of ordinary skill in the art to combine Achen and Jeong so as to provide a vent assembly wherein the vent assembly 10 of Achen is a floor vent assembly installed into a floor opening surrounded by a floor surface (i.e., with the lag bolts securing the vent assembly to a subfloor of the floor), as it is in Regnier, and that  the panel 26 of Achen is connected to the flanges 110, 112, 114, 116 via the switching members 340 and the rotation coupling portions 422 of Jeong. Specifically, the rotation coupling portions of Jeong would be attached to an upper portion of the panel 26 and the flange 112 of the shroud 24. Additionally, the switching members 340 would be attached to a lower portion of the panel 26 opposite the rotation coupling portions. Accordingly, the panel 26 would be able to rotate between open and closed positions, being hinged at the panel 112, and a user could manipulate the switching members 340 to secure and release the panel 26 from the shroud 24. It would be obvious for the vent assembly 10 of Achen to be a floor vent assembly, as in Regnier, so as to provide a floor vent connected to the floor by fasteners (i.e., the lag bolts of Achen) that are not exposed to the interior above the floor. Furniture and other objects may loosen or damage exterior fasteners, so having fasteners within the vent would prevent the vent assembly from being knocked loose. Additionally, it would be obvious to a person of ordinary skill in the art to combine the references in this way to facilitate installing or deinstalling the vent assembly 10 of Achen. Namely, using the combination, a user aiming to install or remove the lag bolts 64, 66, 104, 108 of Achen would merely have to actuate the switching members 340 and rotate the panel 26 into an open position, as opposed to the more difficult and time-consuming process of removing screws from the panel 26 to access the lag bolts 64, 66, 104, 108. It would be obvious to provide the apparatus described above so as to have an apparatus that may be used for the installation steps described below.
	It would be obvious to a person of ordinary skill in the art to insert the skirt portion into the ventilation opening such that the bottom surface of the top flange rests on the floor; 
move the grille from the open position to the closed position; and securing the grille in the closed position using the at least one closure members. A person of ordinary skill in the art would find it obvious to do so in order to install the provided floor vent assembly in such a manner that it may be installed, uninstalled, cleaned, serviced, or the like with less work (e.g., by opening the panel 26 with tools). For example, installing the vent assembly, closing the grille, and securing it would put the assembly in an installed and closed state that blocked off the vent from the interior space it conditions, but allows for easy access to a user who desires to open the panel to access the vent.
Additionally, it would be obvious to a person of ordinary skill in the art to, with the grille in an open position, install fasteners that extend through one or more fastener receiving openings in the skirt portion and engage a surrounding wall of the ventilation opening below the top surface of the floor. In particular, it would be obvious to try this method by choosing it out of a number of identified, predictable solutions with a reasonable expectation of success. To demonstrate this, the Graham factual inquiries must be satisfied. The Graham factual inquiries, and the application of each to this case, are as follows: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (in this case, there are two potential solutions: first, to remove the apertured panel 12 and the security grate 16 to access the panels 90, 92, 94, and 96, the slots 98, 100, and the apertures 102, 106, and second; to move the panel 26 into an open position, as described in the combination above, to access the panels 90, 92, 94, and 96, the slots 98, 100, and the apertures 102, 106); (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (a person of ordinary skill in the art would attempt either solution described above to install or deinstall the vent assembly 10); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (in this case, there are only two possible solutions. In particular, the solution involving moving the panel 26 to an open position is the easier of the two solutions, since it does not require the removal of fasteners from the panel, and since to open up the panels on the other side would likely require a user to access a crawl space beneath a floor). See KSR Int'l Co. v. Tele, 550 U.S. at 421, 82 USPQ2d at 1397. Accordingly, since the solution described above satisfies the Graham factors, it would be obvious to a person of ordinary skill in the art to, with the grille in an open position, install fasteners that extend through one or more fastener receiving openings in the skirt portion and engage a surrounding wall of the ventilation opening below the top surface of the floor.
Regarding claim 10, the combination of Achen, Jeong, and Regnier teaches that the at least one closure member is engaged when the grille is moved to the closed position (Jeong, the switching members 340 may be restricted to secure the suction grill 300 in place).
	Regarding claim 11, the combination of Achen, Jeong, and Regnier teaches that the grille is pivotally attached to the top flange (the suction grill 300 of Jeong is pivotally attached to the flange 112 of Achen).
	Regarding claim 12, the combination of Achen, Jeong, and Regnier teaches that the grille is supported by the top flange in the closed position (in the closed position, the suction grill 300 of Jeong is pivotally attached to the flange 112 of Achen).	
Regarding claim 13, the combination of Achen, Jeong, and Regnier teaches that the one or more fastener-receiving openings comprise one or more vertically oriented slot formed in the skirt portion (Achen, the slots 98, 100 are vertically oriented slots formed in the panels 92 and 96, respectively).
	Regarding Claim 14, the combination of Achen, Jeong, and Regnier  teaches that the fasteners are screws that secure the skirt portion to a subfloor of a building (Achen, the lag bolts 64, 66, 104, 108 are screws that secure the panels 90, 92, 94, 96 to the passageway in the exterior wall 72, see FIG. 4).
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achen, Jeong, and Regnier as applied to claims 1, 3-8, and 10-14 above, and further in view of Kennedy (U.S. Patent Publication No. 20190170390).
Regarding claim 2, Achen, Jeong, and Regnier fail to teach that the grille further comprises an adjustable flow control insert to adjust an airflow area through the air flow passage.
However, Kennedy teaches that the grille further comprises an adjustable flow control insert (vent cover 106) to adjust an airflow area through the air flow passage (the vent cover 106 may be rotated to block or allow air flow through the vent cover assembly 100a).
It would be obvious to a person of ordinary skill in the art to combine Achen, Jeong, and Kennedy so that the vent cover 106 of Kennedy may rest between the panel 26 and the flanges 110, 112, 114, 116 of the combination described with reference to claim 1. A person of ordinary skill in the art would recognize that the vent cover 106 would allow a user to selectively limit an allowed airflow through the vent assembly. Selectively limiting an airflow through the vent assembly may be advantageous in situations in which one wishes to heat or cool a certain room independent of other rooms conditioned by a heating and cooling system. For example, a user may wish to control the temperature of a wine cellar or a room containing plant with space heaters or fans to keep the temperature independent from other rooms, and may choose to block off one or more floor vents with the vent cover 106 to disconnect the room from the heating and cooling system. Accordingly, this combination would be obvious to one of ordinary skill in the art.
Regarding claim 9, Achen Jeong, and Regnier fail to teach that the grille further comprises an adjustable flow control insert to adjust an airflow area through the air flow passage.
However, Kennedy teaches that the grille further comprises an adjustable flow control insert (vent cover 106) to adjust an airflow area through the airflow passage (the vent cover 106 may be rotated to block or allow air flow through the vent cover assembly 100a).
It would be obvious to a person of ordinary skill in the art to combine Achen, Jeong, and Kennedy so that the vent cover 106 of Kennedy may rest between the panel 26 and the flanges 110, 112, 114, 116 of the combination described with reference to claim 8. A person of ordinary skill in the art would recognize that the vent cover 106 would allow a user to selectively limit an allowed airflow through the vent assembly. Selectively limiting an airflow through the vent assembly may be advantageous in situations in which one wishes to heat or cool a certain room independent of other rooms conditioned by a heating and cooling system. For example, a user may wish to control the temperature of a wine cellar or a room containing plant with space heaters or fans to keep the temperature independent from other rooms, and may choose to block off one or more floor vents with the vent cover 106 to disconnect the room from the heating and cooling system. Accordingly, this combination would be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 6:30-4:00 CT, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 4165          

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762